Exhibit 10.1
EXECUTION VERSION
THE GREENBRIER COMPANIES, INC.
(an Oregon corporation)
3.50% Convertible Senior Notes Due 2018
PURCHASE AGREEMENT
March 30, 2011
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, New York 10036
GOLDMAN, SACHS & CO.
200 West Street
New York, New York 10282
Ladies and Gentlemen:
     Introductory. The Greenbrier Companies, Inc., an Oregon corporation (the
“Company”), proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and Goldman, Sachs & Co. (“Goldman Sachs” and,
together with Merrill Lynch, collectively the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $215,000,000 aggregate principal amount of the Company’s 3.50% Convertible
Senior Notes due 2018 (the “Firm Notes”). The Company also proposes to issue and
sell to the Initial Purchasers not more than an additional $15,000,000 principal
amount of its 3.50% Convertible Senior Notes due 2018 (the “Additional Notes”)
if an to the extent the Initial Purchasers determine to exercise their option to
purchase such Additional Notes. The Firm Notes and the Additional Notes are
hereinafter collectively referred to as the “Notes”.
     The Notes will be issued pursuant to an indenture, to be dated as of
April 5, 2011 (the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”) . The Notes will be convertible into
shares common stock, without par value, of the Company (the “Common Stock”) in
accordance with the terms of the Notes and the Indenture. The Notes will be
issued only in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Company, the Trustee and the
Depositary.
     The Notes and the shares of Common Stock issuable upon conversion thereof
will be offered without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), to qualified institutional buyers in compliance
with the exemptions from registration provided by Rule 144A under the Securities
Act (“Rule 144A”).

 



--------------------------------------------------------------------------------



 



     The net proceeds from the issuance and sale of the Notes, together with
cash on hand, will be used by the Company to fund the consummation of the
Company’s offer to purchase for cash and related consent solicitation (the
“Tender Offer”) any and all of its outstanding 8.375% Senior Notes dues 2015
(the “2015 Notes”), and the redemption (the “Redemption”) of any 2015 Notes not
tendered in the Tender Offer. The issuance and sale of the Notes, the Tender
Offer, the Redemption and the payment of transaction expenses, are referred to
herein collectively, as the “Transactions.”
     This Agreement, the DTC Agreement, the Notes and the Indenture are referred
to herein as the “Transaction Documents.”
     The Company understands that the Initial Purchasers propose to make an
offering of the Notes on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Notes to purchasers (the “Subsequent Purchasers”) on the terms
set forth in the Pricing Disclosure Package (the first time when sales of the
Notes are made is referred to as the “Time of Sale”). The Notes are to be
offered and sold to or through the Initial Purchasers without being registered
with the Securities and Exchange Commission (the “Commission”) under the
Securities Act, in reliance upon exemptions therefrom. Pursuant to the terms of
the Notes and the Indenture, investors who acquire Notes shall be deemed to have
agreed that Notes may only be resold or otherwise transferred, after the date
hereof, if such Notes are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A).
     The Company has prepared and delivered to each Initial Purchaser copies of
a Preliminary Offering Memorandum, dated March 30, 2011 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated March 30, 2011 (the “Pricing Supplement”),
setting forth information relating to the Company and describing the terms of
the Notes, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Notes. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after this Agreement is executed and delivered,
the Company will prepare and deliver to each Initial Purchaser a final offering
memorandum dated the date hereof (the “Final Offering Memorandum”).
     All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
     The Company hereby confirms its agreements with the Initial Purchasers as
follows:

2



--------------------------------------------------------------------------------



 



     SECTION 1. Representations and Warranties. The Company hereby represents,
warrants and covenants to each Initial Purchaser that, as of the date hereof and
as of the Closing Date (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):
     (a) No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Notes to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Notes under the Securities
Act or to qualify the Indenture under the Trust Indenture Act of 1939 (the
“Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).
     (b) No Integration of Offerings or General Solicitation. None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Notes in a manner that would require the Notes to be registered under the
Securities Act. None of the Company, its Affiliates, or any person acting on its
or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Notes, in any form of general solicitation
or general advertising within the meaning of Rule 502 under the Securities Act.
     (c) Eligibility for Resale under Rule 144A. The Notes are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
     (d) The Pricing Disclosure Package and Offering Memorandum. The Pricing
Disclosure Package, as of the Time of Sale, does not, and the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, will not, contain or
represent an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or amendment or supplement thereto, as the case may be. The Pricing
Disclosure

3



--------------------------------------------------------------------------------



 



Package contains, and the Final Offering Memorandum will contain, all the
information specified in, and meeting the requirements of, Rule 144A. The
Company has not distributed and will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Notes, any offering material in connection with the offering and sale of the
Notes other than the Pricing Disclosure Package and the Final Offering
Memorandum.
     (e) Company Additional Written Communications. The Company has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Notes other
than (i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Company or
its agents and representatives pursuant to clause (iii) of the preceding
sentence (each, a “Company Additional Written Communication”), when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser expressly for use in any
Company Additional Written Communication.
     (f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
     (g) No Material Adverse Change in Business. Except as otherwise disclosed
in the Offering Memorandum, since the respective dates as of which information
is given in the Offering Memorandum (exclusive of any amendment or supplement
thereto): (i) there has been no material adverse change in the business,
properties, financial condition, results of operation or prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”);
(ii) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its subsidiaries considered as one
enterprise; and (iii) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

4



--------------------------------------------------------------------------------



 



     (h) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Offering Memorandum are
independent registered public accountants as required by the Securities Act, the
Exchange Act and the Public Company Accounting Oversight Board.
     (i) Financial Statements; Non-GAAP Financial Measures. The financial
statements included or incorporated by reference in the Offering Memorandum,
together with the related schedules and notes, present fairly, in all material
respects, the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The supporting
schedules, if any, present fairly, in all material respects, in accordance with
GAAP the information required to be stated therein. The selected financial data
and the summary financial information included in the Offering Memorandum
present fairly, in all material respects, the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included therein. All disclosures contained in the Offering
Memorandum, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.
     (j) Good Standing of the Company. The Company has been duly organized and
is validly existing as a corporation under the laws of the State of Oregon and
has corporate power and authority to own, lease and operate its properties and
to conduct its business as described in the Offering Memorandum and to enter
into and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.
     (k) Good Standing of Subsidiaries. Each subsidiary of the Company listed on
Exhibit 21.1 to the Company’s Form 10-K filed for the fiscal year ended
August 31, 2010 has been duly organized or formed and is validly existing, and
with respect to subsidiaries organized or formed in Delaware or Washington, in
good standing under the laws of the jurisdiction of its incorporation or
organization, has corporate or similar power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to so qualify or to be in good standing would not result in a
Material Adverse Effect. Except as otherwise disclosed in the Offering
Memorandum, all of the issued and outstanding capital stock or other equity or
ownership interest of each subsidiary listed on Exhibit 21.1 to the Company’s
Form 10-K filed for the fiscal year ended August 31, 2010

5



--------------------------------------------------------------------------------



 



has been duly authorized and validly issued, is fully paid and non-assessable
and is owned by the Company, directly or through subsidiaries in each case free
and clear of any security interest, mortgage, pledge, lien, encumbrance, claim
or equity except as described in the Offering Memorandum. None of the
outstanding shares of capital stock or other equity or ownership interest of any
subsidiary listed on Exhibit 21.1 to the Company’s Form 10-K for the fiscal year
ended August 31, 2010 was issued in violation of the preemptive or similar
rights of any securityholder or other economic owner of such subsidiary. The
Company has no material subsidiaries other than the subsidiaries listed on
Exhibit 21.1 to the Company’s Form 10-K filed for the fiscal year ended
August 31, 2010, and the only subsidiaries that constitute a “significant
subsidiary,” as defined in Rule 1-02 of Regulation S-X, are the subsidiaries
listed on Exhibit A hereto.
     (l) Capitalization. The authorized, issued and outstanding shares of
capital stock of the Company are as set forth in the Offering Memorandum in the
column entitled “Actual” under the caption “Capitalization” (except for
subsequent issuances, if any, pursuant to this Agreement, pursuant to
reservations, agreements or employee benefit plans referred to in the Offering
Memorandum or pursuant to the exercise of warrants, convertible securities,
options or preferred stock purchase rights referred to in the Offering
Memorandum or as otherwise disclosed in the Offering Memorandum). The
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable. None of the outstanding
shares of capital stock of the Company was issued in violation of the preemptive
or other similar rights of any securityholder of the Company.
     (m) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.
     (n) The DTC Agreement. The DTC Agreement has been duly authorized and, on
the Closing Date, will have been duly executed and delivered by, and will
constitute a valid and binding agreement of, the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
     (o) Authorization of the Firm Notes. The Firm Notes to be purchased by the
Initial Purchasers from the Company will on the Closing Date be in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, at the Closing Date, will have
been duly executed by the Company and, when authenticated in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor, will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture. The Additional Notes to be purchased by the Initial Purchasers from
the Company, if any, will on the applicable Option Closing Date be in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the In-

6



--------------------------------------------------------------------------------



 



denture and, at the applicable Option Closing Date, will have been duly executed
by the Company and, when authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.
     (p) Authorization of Common Stock Issuable Upon Conversion. The Common
Stock issuable upon conversion of the Notes has been duly authorized and
reserved and, when issued upon conversion of the Notes in accordance with the
terms of the Notes and the Indenture, will be validly issued, fully paid and
non-assessable, and the issuance of such Common Stock will not be subject to any
preemptive or similar right.
     (q) Authorization of the Indenture. The Indenture has been duly authorized
by the Company and, at the Closing Date, will have been duly executed and
delivered by the Company and will constitute a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
     (r) Description of the Transaction Documents. The Transaction Documents
will conform in all material respects to the respective statements relating
thereto contained in the Offering Memorandum.
     (s) Absence of Violations, Defaults and Conflicts. Neither the Company nor
any of its subsidiaries is (i) in violation of its charter, by-laws or similar
organizational document, (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (iii) in violation
of any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except as disclosed in the Offering Memorandum
under “Risk Factors—We have potential exposure to environmental liabilities,
which could increase costs or have an adverse effect on results of operations”
and except for such violations that would not, singly or in the aggregate,
result in a Material Adverse Effect. The execution, delivery and performance of
the Transaction Documents by the Company, the consummation of the transactions
contemplated herein and therein, and in the Offering Memorandum (including the
issuance and sale of the Notes and the use of the proceeds from the sale of the
Notes as described therein under the caption “Use of Proceeds” and the issuance
of the Common Stock upon

7



--------------------------------------------------------------------------------



 



conversion of the Notes), and compliance by the Company with its obligations
hereunder and thereunder, have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, (except, with respect to subparts (A) and (C) below,
for such conflicts, breaches, defaults or Repayment Events (as defined below) or
liens, charges or encumbrances that would not, singly or in the aggregate,
result in a Material Adverse Effect) (A) conflict with or constitute a breach
of, or default or Repayment Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any properties or
assets of the Company or any subsidiary pursuant to, the Agreements and
Instruments, (B) result in any violation of the provisions of the charter,
by-laws or similar organizational document of the Company or any of its
subsidiaries, or (C) result in any violation of any applicable law, statute,
rule, regulation, judgment, order, writ or decree of any Governmental Entity. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries.
     (t) Employee Benefit Plans. No nonexempt “prohibited transaction” (as
defined in either Section 406 of the Employee Retirement Income Security Act of
1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”) or Section 4975 of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”)), that would reasonably be expected to
have a Material Adverse Effect on the Company, has occurred with respect to any
employee benefit plan for which the Company or any of its subsidiaries would
have any liability; each employee benefit plan for which the Company or any of
its subsidiaries would have any liability is in compliance in all material
respects with applicable law, including (without limitation) ERISA and the Code;
neither the Company nor any of its subsidiaries maintains or has within the
preceding six years maintained any employee benefit plans as such term is
defined in Section 3(3) of ERISA that are subject to Title IV of ERISA; and each
plan for which the Company would have any liability that is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination, notification, advisory, or opinion letter from the Internal
Revenue Service, is qualified and nothing has occurred, whether by action or by
failure to act, which would reasonably be expected to cause the loss of such
qualification. The execution, delivery, and performance of the Transaction
Documents and the consummation of the transactions contemplated by the Offering
Memorandum, including the Tender Offer, do not and will not involve any
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code that would reasonably be expected to have a Material
Adverse Effect on the Company.
     (u) Absence of Proceedings. Except as disclosed in the Offering Memorandum,
there is no action, suit, proceeding, inquiry or investigation before or brought
by any Governmental Entity now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries, which
would result in a Material Adverse Effect, or which would reasonably be expected
to materially and adversely affect their respective properties or assets or the
consummation of the transactions contemplated by this Agreement or the
performance by the Company of its obligations here

8



--------------------------------------------------------------------------------



 



under; and the aggregate of all pending legal or governmental proceedings to
which the Company or any such subsidiary is a party or of which any of their
respective properties or assets is the subject which are not described in the
Offering Memorandum, including ordinary routine litigation incidental to the
business, would not result in a Material Adverse Effect.
     (v) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the execution, delivery and
performance of the Transaction Documents by the Company, or the issuance and
delivery of the Notes (including the issuance and delivery of the Common Stock
upon conversion of the Notes), or the consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except (i) such
as have been already obtained or as may be required to be obtained by the
Initial Purchasers or (ii) for the receipt of approval by the New York Stock
Exchange (the “NYSE”) of the supplemental listing application to be filed by the
Company for the listing of the shares of Common Stock issuable upon conversion
of the Notes; provided, however, that in case of clause (ii), such exception
shall be deemed not applicable as of the Closing Date and any Option Closing
Date.
     (w) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.
     (x) Title to Property. The Company and its subsidiaries have good and
marketable title to all material real property owned by them and good title to
all other properties owned by them, which is, singly or in the aggregate,
material to the business of the Company, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (i) are described in the Offering
Memorandum or (ii) do not, singly or in the aggregate, materially affect the
value of such property and do no interfere with the use made and proposed to be
made of such property by the Company or any of its subsidiaries. The real
property, improvements, equipment and personal property held under material
lease by the Company or any of its subsidiaries are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the uses made or proposed to be made of such real
property, improvements, equipment or personal property by the Company and its
subsidiaries (considered as a single enterprise).

9



--------------------------------------------------------------------------------



 



     (y) Possession of Intellectual Property. The Company and its subsidiaries
own or possess, or can acquire on reasonable terms, adequate patents, patent
applications, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trademark registrations, service mark registrations, formulae,
customer lists or other intellectual property (collectively, “Intellectual
Property”) necessary or used to carry on the business now operated by them
except where the failure to so own, possess, or license or have other rights to
use or acquire would not result in a Material Adverse Effect, and neither the
Company nor any of its subsidiaries has received any notice or is otherwise
aware of any infringement, violation or misappropriation of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect. To the Company’s
knowledge, the Company has taken commercially reasonable steps to keep
confidential all material technical information of significant economic value
developed by and belonging to the Company or any of its subsidiaries which has
not been patented which the Company intended to keep confidential. Except as
described in the Offering Memorandum, neither the Company nor any of its
subsidiaries has granted or assigned to any other person or entity any right to
manufacture, have manufactured, assemble or sell the current products and
services of the Company and its subsidiaries or those products and services
described in the Offering Memorandum except as would not materially adversely
affect the Company. Except as would not, singly or in the aggregate, result in a
Material Adverse Effect, (x) the Company is not aware of any infringement by
third parties of any Intellectual Property of the Company or any of its
subsidiaries; (y) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s or any of
its subsidiaries’ ownership of or rights in or to any of the Company’s
Intellectual Property (if the subject of an unfavorable decision, ruling or
finding); and (z) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company or any of its
subsidiaries infringes, misappropriates or otherwise violates any Intellectual
Property of others, and the Company is unaware of any fact that would form a
reasonable basis for any such claim. Neither the Company nor any of its
subsidiaries is in material breach or violation of any license or other
agreement that relates to any material Intellectual Property owned or used by
the Company or any of its subsidiaries and, to the Company’s knowledge, no other
party to any such agreement is in material breach thereof.
     (z) Environmental Laws. Except as described in the Offering Memorandum or
would not, singly or in the aggregate, result in a Material Adverse Effect,
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation,

10



--------------------------------------------------------------------------------



 



laws and regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries, (iv) to the Company’s knowledge, neither the
Company nor any of its subsidiaries has agreed contractually to indemnify any
past or current owner or operator of any property currently owned or operated by
the Company or any of its subsidiaries, for liability related to the prior
ownership or operation of such property, under any Environmental Law, including
any obligation for cleanup or remedial action and (v) to the Company’s
knowledge, there are no events or circumstances that would reasonably be
expected to form the basis of an order for cleanup or remediation, or an action,
suit or proceeding by any private party or Governmental Entity, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws.
     (aa) Accounting Controls and Disclosure Controls. The Company and each of
its subsidiaries maintain effective internal control over financial reporting
(as defined under Rule 13-a15 and 15d-15 under the Exchange Act) and a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Offering Memorandum, since the end of
the Company’s most recent audited fiscal year there has been (1) no material
weakness in the Company’s internal control over financial reporting required to
be disclosed under the Exchange Act (whether or not remediated) and (2) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. The Company and each of its
subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act) that are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

11



--------------------------------------------------------------------------------



 



     (bb) Payment of Taxes. Except, in each case, as would not result in a
Material Adverse Effect, all United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed (or the
Company or its subsidiaries has duly requested extensions to such filings), and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
United States federal income tax returns of the Company through the fiscal year
ended [August 31, 2003] have been closed and no unpaid assessment in connection
therewith has been made against the Company. The Company and its subsidiaries
have filed all other tax returns, or permitted extensions, that are required to
have been filed by them pursuant to applicable foreign, state, local or other
law except insofar as the failure to file such returns (or extensions) would not
result in a Material Adverse Effect, and has paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established by the Company.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect.
     (cc) Insurance. Except, in each case, as would not result in a Material
Adverse Effect, the Company and its subsidiaries carry or are entitled to the
benefits of insurance, with insurers who are, to the Company’s knowledge,
financially sound and reputable, in such amounts and covering such risks which
the Company reasonably believes is adequate, and all such insurance is in full
force and effect. The Company believes that it or any of its subsidiaries will
be able (i) to renew its existing insurance coverage as and when such policies
expire or (ii) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not result in a Material Adverse Effect. The Company has in effect
insurance covering the Company, its directors and officers for liabilities or
losses arising in connection with the offer and sale of the Notes, including,
liabilities or losses arising under the Securities Act, the Exchange Act and
applicable foreign securities laws.
     (dd) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Notes as herein contemplated and the application of the
net proceeds therefrom as described in the Offering Memorandum will not be
required, to register as an “investment company” under the Investment Company
Act of 1940, as amended.
     (ee) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which has constitutes, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes.

12



--------------------------------------------------------------------------------



 



     (ff) Foreign Corrupt Practices Act. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and the Company has taken steps to institute and
maintain reasonable policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
     (gg) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.
     (hh) OFAC. None of the Company, any of its subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Notes, or lend,
contribute or otherwise make available such proceeds to any of its subsidiaries,
joint venture partners or other person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
     (ii) Regulation. The Company and its subsidiaries have all material
certifications required by the Association of American Railroads (“AAR”) as a
railcar builder, repair and refurbishment facility and component manufacturer,
and products sold and leased by the Company and its subsidiaries in North
America meet applicable AAR, Transport Canada and Federal Railroad
Administration standards in all material respects.
     (jj) Statistical, Industry-Related and Market-Related Data. Any
statistical, industry-related and market-related data included in the Offering
Memorandum are based on or derived from sources that the Company reasonably
believes to be reliable and accurate and, to the extent required, the Company
has obtained the consent to the use

13



--------------------------------------------------------------------------------



 



of such data from such sources, or otherwise represent the Company’s reasonable
estimates determined in good faith.
     (kk) Solvency. The Company is, and immediately after the Closing Date will
be, Solvent. As used herein, the term “Solvent” means, with respect to any
person on a particular date, that on such date (i) the fair market value of the
assets of such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.
     (ll) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and
their respective officers and directors are in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).
     (mm) Regulations T, U, X. Neither the Company nor any of its subsidiaries
or agents acting on its behalf has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Notes to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.
     (nn) Compliance with Labor Laws. Except as otherwise disclosed in the
Offering Memorandum or as would not, individually or in the aggregate, result in
a Material Adverse Effect, there is no labor dispute with employees of the
Company or any of its subsidiaries exists or, to the Company’s knowledge, is
threatened or imminent, and the Company is not aware of any existing or imminent
labor disturbance by the subcontracted labor at any of the Company’s facilities,
which, in either case, would result in a Material Adverse Effect.
     Any certificate signed by any officer of the Company or any of its
subsidiaries delivered to the Initial Purchasers or to counsel for the Initial
Purchasers shall be deemed to be a representation and warranty by the Company to
each Initial Purchaser as to the matters covered thereby.
     SECTION 2. Purchase, Sale and Delivery of the Notes.
     (a) The Firm Notes. The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Firm Notes, and subject to the
conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of Firm
Notes set forth opposite their names on Schedule A, at a purchase price of 97%
of the principal amount thereof payable on the Closing Date, in each case, on
the basis of the representations, warranties and agreements herein contained,
and upon the terms herein set forth.
     (b) The Closing Date. Delivery of certificates for the Firm Notes to be
purchased by the Initial Purchasers and payment therefor shall be made at the
offices

14



--------------------------------------------------------------------------------



 



of Gibson Dunn & Crutcher, LLC, 333 South Grand Avenue, Los Angeles, CA 90071
(or such other place as may be agreed to by the Company and Merrill Lynch) at
9:00 a.m. New York City time, on April 5, 2011, or such other time and date as
the parties may agree (the time and date of such closing are called the “Closing
Date”).
     (c) Delivery of the Firm Notes. The Company shall deliver, or cause to be
delivered, to the several Initial Purchasers certificates for the Firm Notes at
the Closing Date against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor. The
certificates for the Firm Notes shall be in such denominations and registered in
the name of Cede & Co., as nominee of the Depositary, pursuant to the DTC
Agreement, and shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as Merrill Lynch may
designate. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.
     (d) The Additional Notes. The Company agrees to issue and sell to the
Initial Purchasers, severally and not jointly, all of the Additional Notes set
forth in the Overallotment Notice, and subject to the conditions set forth
herein, the Initial Purchasers agree, severally and not jointly, to purchase
from the Company the aggregate principal amount of such Additional Notes that
bears the same proportion to the total principal amount of Additional Notes to
be purchased on such Option Closing Date (as defined below) as the principal
amount of Firm Notes set forth in Schedule A opposite the name of such Initial
Purchaser bears to the total principal amount of Firm Notes, at a purchase price
of 97% of the principal amount thereof payable on the Option Closing Date, in
each case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms herein set forth. The Initial Purchasers’ option
to purchase Additional Notes may be exercised in whole or from time to time in
part by giving written notice not later than 30 days after the date of this
Agreement solely to cover overallotments, if any. Any exercise notice shall
specify the principal amount of Additional Notes to be purchased by the Initial
Purchasers and the date on which such Additional Notes are to be purchased (each
such notice, an “Overallotment Notice”). Each purchase date must be at least two
business days after the written notice is given (except if the purchase date is
to be the Closing Date, then such purchase date shall be the Closing Date) and
may not be earlier than the Closing Date nor later than ten business days after
the date of such notice.
     (e) Option Closing Date. Delivery of certificates for the Additional Notes
to be purchased by the Initial Purchasers, if any, and payment therefor shall be
made at the offices of Gibson Dunn & Crutcher, LLC, 333 South Grand Avenue, Los
Angeles, CA 90071 (or such other place as may be agreed to by the Company and
Merrill Lynch) at 9:00 a.m. New York City time, on such date as set forth in the
Overallotment Notice, or such other time and date as the parties may agree (the
time and date of such closing are called the “Option Closing Date”).

15



--------------------------------------------------------------------------------



 



     (f) Delivery of the Additional Notes. The Company shall deliver, or cause
to be delivered, to the several Initial Purchasers certificates for the
Additional Notes at the Option Closing Date against the irrevocable release of a
wire transfer of immediately available funds for the amount of the purchase
price therefor. The certificates for the Additional Notes shall be in such
denominations and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Option Closing Date at a location
in New York City, as Merrill Lynch may designate. Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.
     (g) Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:
     (i) it has not offered or sold, and it will not offer or sell Notes except
to persons who it reasonably believes are “qualified institutional buyers”
within the meaning of Rule 144A (“Qualified Institutional Buyers”) purchasing
for its own account or for the account of a Qualified Institutional Buyer in
transactions meeting the requirements of Rule 144A;
     (ii) it is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act; and
     (iii) it has not offered or sold, and it will not offer or sell Notes by,
any form of general solicitation or general advertising, including but not
limited to the methods described in Rule 502(c) under the Securities Act.
     SECTION 3. Additional Covenants. The Company further covenants and agrees
with each Initial Purchaser as follows:
     (a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the third business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless each Initial Purchaser shall
previously have been furnished a copy of the proposed amendment or supplement at
least two business days, or if impractical, a reasonable period of time prior to
the proposed use or filing, and shall not have objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to each Initial Purchaser a copy of such written communication for
review and will not

16



--------------------------------------------------------------------------------



 



make, prepare, use, authorize, approve or distribute any such written
communication to which any Initial Purchaser reasonably objects.
     (b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package (including
any information to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented (including such information to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Notes by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the Initial
Purchasers or counsel for the Initial Purchasers it is otherwise necessary to
amend or supplement the Final Offering Memorandum to comply with law, the
Company agrees to promptly prepare (subject to Section 3 hereof), file with the
Commission and furnish at its own expense to the Initial Purchasers, amendments
or supplements to the Final Offering Memorandum (including any information to be
filed with the Commission and incorporated by reference therein) so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances at the Closing Date and at the time of
sale of Notes, be misleading or so that the Final Offering Memorandum, as
amended or supplemented (including such information to be incorporated by
reference therein), will comply with all applicable law.
     The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.
     (c) Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto (including any information to be incorporated by reference therein) as
they shall reasonably request.
     (d) Blue Sky Compliance. The Company shall reasonably cooperate with the
Initial Purchasers and counsel for the Initial Purchasers to qualify or register
(or

17



--------------------------------------------------------------------------------



 



to obtain exemptions from qualifying or registering) all or any part of the
Notes for offer and sale under the securities laws of the several states of the
United States, the provinces of Canada or any other jurisdictions designated by
the Initial Purchasers, shall comply in all material respects with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Notes. The Company shall not be
required to qualify as a foreign corporation or other entity or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation or other entity. The Company will advise the
Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Notes for offering, sale
or trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.
     (e) Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Notes sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
     (f) The Depositary. The Company will reasonably cooperate with the Initial
Purchasers and use its reasonable best efforts to permit the Notes to be
eligible for clearance and settlement through the facilities of the Depositary.
     (g) Additional Issuer Information. Prior to the completion of the placement
of the Notes by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Notes, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Notes and prospective
purchasers of Notes information (“Additional Issuer Information”) satisfying the
requirements of Rule 144A(d).
     (h) Agreement Not To Offer or Sell Additional Notes. During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), (i) directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company; (ii) directly or indirectly, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock or file any
registration statement under the Securities Act with respect to any of the
foregoing; or (iii) enter into any swap or any other agreement or any
transaction that transfers, in

18



--------------------------------------------------------------------------------



 



whole or in part, directly or indirectly, the economic consequence of ownership
of the Common Stock, whether any such swap or transaction described in clause
(ii) or (iii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to
(A) the Notes to be sold hereunder, (B) any shares of Common Stock issued by the
Company upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof, (C) any shares of Common Stock issued
or options to purchase Common Stock granted pursuant to existing employee
benefit plans of the Company, including with respect to the 2005 Stock Incentive
Plan, as amended, (D) any shares of Common Stock issued pursuant to any existing
non-employee director stock plan of the Company or (E) any shares of Common
Stock issued in connection with strategic relationships or acquisitions of
businesses, technologies or products, provided however, that any such issuance
in connection with strategic relationships or acquisitions of businesses,
technologies or products does not exceed 5% of the shares of Common Stock
outstanding immediately prior to such issuance. Nothing in this Section 3(h)
shall prevent the Company from filing any registration statements on Form S-8,
including any related reoffer prospectus in accordance with Forms S-8 and S-3,
or S-4 relating to the issuance of securities pursuant to clauses (A), (B), (C),
(D) or (E) set forth in this Section 3(h) or the exercise of registration rights
set forth in the Investor Rights and Restrictions Agreement dated June 10, 2009
among the Company and the other parties thereto.
     (i) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Notes by the Company to the Initial Purchasers,
(ii) the resale of the Notes by the Initial Purchasers to Subsequent Purchasers
or (iii) the resale of the Notes by such Subsequent Purchasers to others) the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof or by Rule 144A thereunder or otherwise.
     (j) No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to solicit offers for, or offer or sell, the Notes by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.
     (k) No Restricted Resales. The Company will not, for a period of one year
commencing on the Closing Date, resell any of the Notes that have been
reacquired by it.
     (l) Legended Notes. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

19



--------------------------------------------------------------------------------



 



     (m) Underlying Shares of Common Stock. The Company will reserve and keep
available at all times, free of pre-emptive rights, shares of Common Stock for
the purpose of enabling the Company to satisfy all obligations to issue the
number of shares of Common Stock, subject to adjustment, issuable upon
conversion of the Notes. The Company will use its best efforts to cause such
shares of Common Stock upon conversion to be listed on the NYSE.
     The Initial Purchasers, may, in their sole discretion, waive in writing the
performance by the Company of any one or more of the foregoing covenants or
extend the time for their performance.
     SECTION 4. Payment of Expenses. The Company agrees to pay all costs, fees
and expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Notes (including all printing and engraving costs), (ii) all
necessary issue, transfer and other stamp taxes in connection with the issuance
and sale of the Notes to the Initial Purchasers, (iii) all fees and expenses of
the Company’s counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits thereto), and all amendments and supplements thereto,
and the Transaction Documents, (v) all filing fees, attorneys’ fees and expenses
incurred by the Company or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Notes for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Notes, (vii) any fees payable
in connection with the rating of the Notes with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by FINRA, if any, of the
terms of the sale of the Notes, (ix) all fees and expenses (including reasonable
fees and expenses of counsel) of the Company in connection with approval of the
Notes by the Depositary for “bookentry” transfer, and the performance by the
Company of its other obligations under this Agreement, (x) any fees or costs
incident to listing the shares of Common Stock issuable upon conversion of the
Notes and (xi) all expenses incident to the “road show” for the offering of the
Notes, including the cost of any chartered airplane or other transportation.
Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.
     SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the Notes
as provided herein on the Closing Date and each Option Closing Date, as the case
may be, shall be subject to the accuracy of the representations and warranties
on the part of the Company set forth in Section 1 hereof as of the date hereof
and as of the Closing Date or the Option Closing Date, as the case may be, as

20



--------------------------------------------------------------------------------



 



though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:
     (a) Accountants’ Comfort Letters. On the date hereof, the Initial
Purchasers shall have received from Deloitte & Touche LLP and KPMG LLP, the
independent registered public accounting firms for the Company, “comfort
letters” dated the date hereof addressed to the Initial Purchasers, in form and
substance satisfactory to the Initial Purchasers, covering the financial
information in the Pricing Disclosure Package and other customary matters. In
addition, on the Closing Date and each Option Closing Date, the Initial
Purchasers shall have received from each of Deloitte & Touche LLP and KPMG LLP a
“bring-down comfort letter” dated the Closing Date and each Option Closing Date,
as applicable, addressed to the Initial Purchasers, in form and substance
satisfactory to the Initial Purchasers, in the form of the “comfort letters”
delivered on the date hereof, except that (i) it shall cover the financial
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than 3 days
prior to the Closing Date or Option Closing Date, as applicable.
     (b) No Material Adverse Effect or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date or
Option Closing Date, as applicable:
     (i) in the judgment of the Initial Purchasers there shall not have occurred
any Material Adverse Effect; and
     (ii) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.
     (c) Opinion of Counsel for the Company. On the Closing Date and each Option
Closing Date the Initial Purchasers shall have received the favorable opinions,
in form and substance satisfactory to counsel for the Initial Purchasers, of
(i) Paul, Hastings, Janofsky & Walker LLP and Tonkon Torp LLP, counsel for the
Company, and (ii) Martin Baker, general counsel for the Company, dated as of
such Closing Date or Option Closing Date.
     (d) Opinion of Counsel for the Initial Purchasers. On the Closing Date and
each Option Closing Date the Initial Purchasers shall have received the
favorable opinion of Gibson Dunn & Crutcher LLP, counsel for the Initial
Purchasers, dated as of such Closing Date or Option Closing Date, with respect
to matters as may be reasonably requested by the Initial Purchasers.
     (e) Officers’ Certificate. On the Closing Date and each Option Closing Date
the Initial Purchasers shall have received a written certificate executed by the
Chair-

21



--------------------------------------------------------------------------------



 



man of the Board, Chief Executive Officer or President of the Company and the
Chief Financial Officer or Chief Accounting Officer of the Company, dated as of
the Closing Date, to the effect set forth in Section 5(b)(ii) hereof, and
further to the effect that:
     (i) for the period from and after the date of this Agreement and prior to
the Closing Date or such Option Closing Date, as applicable, there has not
occurred any Material Adverse Effect;
     (ii) the representations, warranties and covenants of the Company set forth
in Section 1 hereof were true and correct as of the date hereof and are true and
correct as of the Closing Date or such Option Closing Date, as applicable, with
the same force and effect as though expressly made on and as of the Closing Date
or such Option Closing Date, as applicable; and
     (iii) the Company has complied with all the agreements and satisfied all
the conditions on its part to be performed or satisfied at or prior to the
Closing Date or such Option Closing Date, as applicable.
     (f) Indenture. The Company shall have executed and delivered the Indenture,
in form and substance reasonably satisfactory to the Initial Purchasers, and the
Initial Purchasers shall have received executed copies thereof.
     (g) Lock-up Agreements. At the date of this Agreement, the Initial
Purchasers shall have received an agreement substantially in the form of
Exhibit B hereto signed by the persons listed on Schedule B hereto.
     (h) Exchange Listing. An application for the listing of the shares of
Common Stock issuable upon conversion of the Notes shall have been submitted to
the NYSE.
     (i) Additional Documents. On or before the Closing Date and each Option
Closing Date, the Initial Purchasers and counsel for the Initial Purchasers
shall have received such information, documents and opinions as they may
reasonably require for the purposes of enabling them to pass upon the issuance
and sale of the Notes as contemplated herein, or in order to evidence the
accuracy of any of the representations and warranties, or the satisfaction of
any of the conditions or agreements, herein contained.
     If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.
     SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Initial Purchasers, the Company shall reimburse the Initial
Purchasers, severally, upon demand for all of their reasonable out-of-pocket
expenses, including, without limitation, the reasonable fees and disbursements
of counsel for the Initial Purchasers.

22



--------------------------------------------------------------------------------



 



     SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial
Purchasers, on the one hand, and the Company, on the other hand, hereby agree to
observe the following procedures in connection with the offer and sale of the
Notes:
     (a) Offers and sales of the Notes will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers.
     (b) The Notes will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Notes.
     (c) Upon original issuance by the Company, and until such time as the same
is no longer required under the applicable requirements of the Securities Act,
the Notes (and all securities issued in exchange therefor or in substitution
thereof) shall bear the following legend:
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER

23



--------------------------------------------------------------------------------



 



EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY IF THE COMPANY SO
REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND
(B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH
IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
     Following the sale of the Notes by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Note.
     SECTION 8. Indemnification.
     (a) Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees, and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act and the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which such
Initial Purchaser, affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Pricing Supplement,
any Company Additional Written Communication or the Final Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and to reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person for any and all reasonable expenses
(including the fees and disbursements of counsel chosen by Merrill Lynch) as
such expenses are reasonably incurred by such Initial Purchaser or such
affiliate, director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply, with respect to an Initial Purchaser, to
any loss, claim, damage, liability or expense to the

24



--------------------------------------------------------------------------------



 



extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 8(a) shall be in addition to any
liabilities that the Company may otherwise have.
     (b) Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, each of
its directors, officers and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser expressly for use therein; and to reimburse
the Company and each such director, officer or controlling person for any and
all expenses (including the fees and disbursements of counsel) as such expenses
are reasonably incurred by the Company or such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The Company
hereby acknowledges that the only information that the Initial Purchasers have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the fifth and twelfth paragraphs, the first three
sentences of the eleventh paragraph and the first sentence of the thirteenth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

25



--------------------------------------------------------------------------------



 



     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by Merrill Lynch (in the case of counsel
representing the Initial Purchasers or their related persons), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.
     (d) Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. No indemnifying
party shall, without the prior written

26



--------------------------------------------------------------------------------



 



consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (i) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (ii) does not include any
statements as to or any findings of fault, culpability or failure to act by or
on behalf of any indemnified party.
     (e) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(d) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.
     SECTION 9. Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, from the offering of the Notes pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Notes pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Notes pursuant to this Agreement (before deducting expenses) received by the
Company, and the total discount received by the Initial Purchasers bear to the
aggregate initial offering price of the Notes. The relative fault of the
Company, on the one hand, and the Initial Purchasers, on the other hand, shall
be determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth

27



--------------------------------------------------------------------------------



 



in Section 8 hereof, any reasonable legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim. The provisions set forth in Section 8 hereof with respect to notice of
commencement of any action shall apply if a claim for contribution is to be made
under this Section 9; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 8 hereof for purposes of indemnification.
     The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.
     Notwithstanding the provisions of this Section 9, no Initial Purchaser
shall be required to contribute any amount in excess of the discount received by
such Initial Purchaser in connection with the Notes distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director and officer of the Company, and each person, if any, who controls the
Company within the meaning of the Securities Act and the Exchange Act shall have
the same rights to contribution as the Company.
     SECTION 10. Termination of this Agreement. The Initial Purchasers, in their
discretion, may terminate this Agreement without liability to the Company, by
notice to the Company, at any time at or prior to the Closing Date (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Pricing Disclosure Package or the
Final Offering Memorandum, any Material Adverse Effect, or (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or change involving a prospective
change in national or international political, financial or economic conditions,
in each case the effect of which is such as to make it, in the judgment of the
Initial Purchasers, impracticable or inadvisable to proceed with the completion
of the offering or to enforce contracts for the sale of the Notes, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the NYSE, or (iv) if trading generally on the NYSE
or in the Nasdaq Global Market has been suspended or materially limited by any
of said exchanges or by order of the Commission, FINRA or any other governmental
authority, or (v) a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States or with respect
to Clearstream or Euroclear systems in Europe, or (vi) if a banking moratorium
has been declared by any Federal or state authorities. Any termination pursuant
to this Section 10 shall be without liability on the part of (i) the Company to
any Initial Purchaser, except that the Company shall be obligated to reimburse
the expenses of the Initial Purchasers pursuant to Sections 4 and 6 hereof,
(ii) any Initial Purchaser to the Company, or (iii) any party hereto to any
other party except that the provisions of Sections 8 and 9 hereof shall at all
times be effective and shall survive such termination.

28



--------------------------------------------------------------------------------



 



     SECTION 11. Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, its officers and the several Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Initial
Purchaser, the Company or any partner, officer or director or any controlling
person of such Initial Purchaser or the Company, as the case may be, and will
survive delivery of and payment for the Notes sold hereunder and any termination
of this Agreement.
     SECTION 12. Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
     If to the Initial Purchasers:
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036
Facsimile: (646) 855-5958
Attention: Legal Department
Goldman, Sachs & Co.
200 West Street
New York, New York, 10282
Attention: Registration Department
     with a copy to:
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Facsimile: (213) 229-6360
Attention: Karen E. Bertero
     If to the Company:
The Greenbrier Companies, Inc.
One Centerpointe Drive, Suite 200
Lake Oswego, Oregon 97035
Facsimile: (503) 684-7553
Attention: Martin R. Baker
     with a copy to:
Paul, Hastings, Janofsky, & Walker LLP
695 Town Center Drive, 17th Floor
Costa Mesa, California 92629
Facsimile: (714) 979-1921
Attention: Stephen D. Cooke

29



--------------------------------------------------------------------------------



 



and
Tonkon Torp LLP
888 SW 5th Avenue
Portland, Oregon 97201
Facsimile: (503) 274-8779
Attention: Sherrill A. Corbett.
     Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
     In accordance with the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), the Initial Purchasers are
required to obtain, verify and record information that identifies their clients,
including the Company, which information may include the name and address of
their clients, as well as other information that will allow the Initial
Purchasers to properly identify their clients.
     SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Notes as such from any of the Initial Purchasers merely by reason of such
purchase.
     SECTION 14. [intentionally omitted].
     SECTION 15. Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
     SECTION 16. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
     Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the

30



--------------------------------------------------------------------------------



 



Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.
     SECTION 17. Default of One or More of the Several Initial Purchasers. If
any one or more of the several Initial Purchasers shall fail or refuse to
purchase Notes that it or they have agreed to purchase hereunder on the Closing
Date or an Option Closing Date, and the aggregate number of Notes which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Notes to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Notes set forth opposite their
respective names on Schedule A bears to the aggregate number of Notes set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Notes which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date or such Option Closing Date. If any one or more
of the Initial Purchasers shall fail or refuse to purchase Notes and the
aggregate number of Notes with respect to which such default occurs exceeds 10%
of the aggregate number of Notes to be purchased on the Closing Date or an
Option Closing Date, and arrangements satisfactory to the Initial Purchasers and
the Company for the purchase of such Notes are not made within 48 hours after
such default, this Agreement shall terminate without liability of any party to
any other party except that the provisions of Sections 4, 6, 8 and 9 hereof
shall at all times be effective and shall survive such termination. In the event
of any such failure or refusal which does not result in a termination of this
Agreement, either the Initial Purchasers or the Company shall have the right to
postpone the Closing Date or the Option Closing Date, as the case may be, but in
no event for longer than seven days in order that the required changes, if any,
to the Final Offering Memorandum or any other documents or arrangements may be
effected.
     As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
     SECTION 18. No Advisory or Fiduciary Responsibility. The Company
acknowledges and agrees that: (i) the purchase and sale of the Notes pursuant to
this Agreement, including the determination of the offering price of the Notes
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary

31



--------------------------------------------------------------------------------



 



responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company on other
matters) or any other obligation to the Company except the obligations expressly
set forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, and the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
fiduciary or advisory relationship; and (v) the Initial Purchasers have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby, and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or
either of them, with respect to the subject matter hereof. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty with respect to the transactions
contemplated hereby and the process leading to such transactions.
     SECTION 19. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
[The remainder of this page is intentionally left blank]

32



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,

            THE COMPANY

THE GREENBRIER COMPANIES, INC.
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Executive Vice President     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



     The foregoing Purchase Agreement is hereby confirmed and accepted by the
Initial Purchasers as of the date first above written.
THE INITIAL PURCHASERS

          Merrill Lynch, Pierce, Fenner & Smith Incorporated
      By:   /s/ Clemence Rasigni         Name:   Clemence Rasigni       
Title:   Managing Director        Goldman, Sachs & Co.
      By:   /s/ Goldman, Sachs & Co.        Goldman, Sachs & Co.             

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LOCK-UP AGREEMENT
March [•], 2011
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, New York 10036
GOLDMAN, SACHS & CO.
200 West Street
New York, New York 10282
Re: Proposed Offering by The Greenbrier Companies, Inc.
Dear Sirs:
     The undersigned, a shareholder and an officer and/or director of The
Greenbrier Companies, Inc., an Oregon corporation (the “Company”), understands
that Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and
Goldman, Sachs & Co. (“Goldman Sachs” and, together with Merrill Lynch,
collectively the “Initial Purchasers”), propose to enter into a Purchase
Agreement (the “Purchase Agreement”) with the Company providing for (A) the
offering (the “Offering”) and sale of the Company’s Senior Convertible Notes due
2018, (B) an option to the Initial Purchasers to purchase up to an additional
$15,000,000 principal amount of such notes. In recognition of the benefit that
such an offering will confer upon the undersigned as a shareholder and an
officer and/or director of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees, subject to the terms and conditions set forth herein, with
each Initial Purchaser that, during a period of 90 days from the date of the
Purchase Agreement (the “Lock-Up Period”), the undersigned will not, without the
prior written consent of Merrill Lynch , (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, or otherwise
dispose of or transfer any shares of the Company’s Common Stock or any
securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition
(collectively, the “Lock-Up Notes”), or exercise any right with respect to the
registration of any of the Lock-Up Notes, or file or cause to be filed any
registration statement in connection therewith, under the Securities Act of
1933, as amended, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Notes, whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise.
     Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Notes without the prior written consent of
Merrill Lynch, provided that (1)
Form of Lock-Up Agreement-1

 



--------------------------------------------------------------------------------



 



Merrill Lynch receives a signed lock-up agreement for the balance of the Lock-Up
Period from each donee, trustee, distributee, or transferee, as the case may be,
(2) any such transfer shall not involve a disposition for value, (3) such
transfers are not required to be reported with the Securities and Exchange
Commission on Form 4 in accordance with Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and (4) the undersigned does not
otherwise voluntarily effect any public filing or report regarding such
transfers:

  (i)   as a bona fide gift or gifts; or

  (ii)   by testate or intestate succession; or

  (iii)   to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or

  (iv)   as a distribution to members, limited partners or stockholders of the
undersigned; or

  (v)   if the undersigned holds the Lock-Up Notes as a trustee of a trust, to
such trust’s beneficiaries; or

  (vi)   to the undersigned’s direct or indirect affiliates or subsidiaries or
to any investment fund or other entity controlled or managed by the undersigned.

     Furthermore, during the Lock-Up Period the undersigned may sell shares of
the Company’s common stock, without par value (the “Common Stock”) purchased by
the undersigned on the open market following the Offering if and only if
(i) such sales are not required to be reported in any filing under the Exchange
Act and (ii) the undersigned does not otherwise voluntarily effect any public
filing or report regarding such sales pursuant to the Exchange Act.
     Notwithstanding anything herein to the contrary, the foregoing shall not be
deemed to restrict the undersigned with respect to (1) the exercise (including
any cashless exercise involving the transfer of securities between the
undersigned and the Company) of options or warrants issued by the Company to the
undersigned to acquire Lock-Up Notes; provided that any Common Stock or any
securities convertible into or exchangeable or exercisable for Common Stock
issuable upon exercise or settlement of such options and warrants shall be
subject to the provisions of this letter, (2) the withholding of Lock-Up Notes
by the Company in connection with the vesting of restricted stock held by the
undersigned as of the date of the Purchase Agreement, (3) transactions which
occur in connection with, or after, the termination of the undersigned’s
employment by, or service to, the Company or any of its subsidiaries and which
disposition or sale of such Lock-Up Notes does not require a filing under
Section 16 of the Exchange Act, (4) the entering into any written trading plan
or agreement (“Rule 10b5-1 Plan”) with a broker designed to comply with
Rule 10b5-1(c)(1) promulgated pursuant to the Exchange Act, provided that any
such Rule 10b5-1 Plan shall specify that any sales of Lock-Up Notes sold for the
undersigned’s benefit pursuant to the Rule 10b5-1 Plan shall not occur prior to
the expiration of the Lock-Up Period and provided further that such action does
not trigger any public filing requirement and
Form of Lock-Up Agreement-2

 



--------------------------------------------------------------------------------



 



the undersigned does not make any such public filing, or (5) the disposition or
sale of any Lock-Up Notes pursuant to any existing contract, instruction or plan
entered into pursuant to Rule 10b5-1 Plan in existence as of the date hereof.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Notes except in compliance with the foregoing
restrictions.
     This letter agreement shall automatically terminate and the undersigned
shall be released from his or her or its obligations hereunder if any of the
following occurs: (i) the Company notifies you in writing that it does not
intend to proceed with the Offering of the Notes; or (ii) for any reason after
the execution of the Purchase Agreement, the Purchase Agreement shall be
terminated (other than the provisions thereof that survive termination) prior to
the consummation of the purchase of the Notes in accordance with the terms of
the Purchase Agreement.
Form of Lock-Up Agreement-3

 